Citation Nr: 0610053	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral eye 
disability. 

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to April 1971 
and January 1991 to March 1991.  He also had periods of 
active duty for training (hereinafter ACDUTRA) and inactive 
duty for training (INACDUTRA) with the Army Reserves from 
1973 to 1999.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Nashville, Tennessee, 
(hereinafter RO).  The case was remanded for additional 
development in November 2003, and the case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  The weight of the positive and negative evidence is in 
relative balance as to whether the veteran has bilateral 
hearing loss as a result of service.  

2.  A grenade simulator exploded in the veteran's face while 
he was serving with the Army Reserves in May 1985, rendering 
the veteran temporarily unable to see but not resulting in 
any abrasions or trauma to the eye.  

3.  The weight of the competent evidence is against a 
conclusion that the veteran has a current eye disability as a 
result of the explosion of the grenade simulator in May 1985.  

4.  There is no competent evidence linking a current 
disability due to headaches to a period of service. 

5.  There is no competent evidence linking a current 
psychiatric disability to a period of service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was  incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2005). 

2.  Chronic eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 
(2005). 

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2005). 
 
4.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In May 2003, January 2004, and October 2004 letters, the RO 
informed the veteran of the provisions pertaining to VA's 
notice and assistance duties.  More specifically, these 
letters notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
the issues on appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to these claims.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his claims, as he was told in the October 
2004 letter to provide any additional evidence or information 
he had pertaining to his claims.  Thus, he may be considered 
to have been advised of his duty to submit all pertinent 
evidence in his possession or notify VA of any missing 
evidence.  

In addition, the RO issued a detailed May 2000 statement of 
the case (SOC) and May 2003 and June 2005 supplemental 
statements of the case (SSOCs), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim, and that the May 2000 
SOC and May 2003 and June 2005 SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the May 
2003 and June 2005 SSOCs contained the pertinent language 
from the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
informing him of the VA's notice and assistance duties may 
not have technically informed the veteran of each element of 
these duties, the veteran was nonetheless properly notified 
of the provisions pertaining to VA's notice and assistance 
duties by the SSOCs.  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, as requested by the Board in its November 2003 
remand, the RO conducted efforts to obtain records of 
treatment at Fort Sill, Oklahoma and at the West Haven 
Clinic.  These efforts were unsuccessful, but there is no 
indication that additional efforts to obtain these records 
would yield positive results.  Thus, for these reasons, any 
failure in the timing or language of notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

To the extent that the Board is denying the appellant's 
claims of service connection, no effective date or disability 
rating need be assigned, so there can be no possibility of 
any prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  With regard to the 
favorable action taken regarding the claim of service 
connection for hearing loss, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).



II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Considering the above criteria , the relevant evidence will 
be summarized.  The entrance examination conducted in May 
1969 prior to the veteran's first period of active duty 
showed uncorrected vision to 20/30 in the right eye and 
20/400 in the left eye.  Audiometric testing conducted at 
that time was essentially normal.  A Report of Medical 
History compiled in March 1971 at the time of separation from 
the veteran's first period of service in pertinent part 
reflected chronic headaches and eye difficulties, to include 
amblyopia.  He also indicated on this report that his poor 
vision made reading difficult when he was a chid which led to 
his having trouble in school.  The separation examination 
from the veteran's first period of active duty is not of 
record.   

Also of record is a report from an incident that occurred 
during Army Reserve duty in May 1985 in which a grenade 
simulator exploded in the veteran's face and left him 
temporarily unable to see.  The report describing this 
incident noted the presence of preexisting weakness in the 
left eye and functional overlay.  A clinical record from 
treatment rendered at that time noted that vision in the left 
eye was 20/100 and that vision in the right eye was 20/20.  A 
physical examination following this incident revealed no 
abrasions in the eyes and no evidence of obvious trauma in 
the left eye.  

Pertinent evidence from the veteran's second period of active 
duty includes a February 1991 report from an eye clinic 
reflecting a history of binocular incongruence, said to be 
unable to be corrected due to anisocoria (inequality of pupil 
size.)  This report indicated the veteran was under care for 
headaches caused by this eye condition.  The medical history 
compiled in March 1991 at the time of the veteran's 
separation from his second period of active duty in pertinent 
part noted the presence of an ambeotic left eye, and it was 
noted that the veteran failed his eye examination at Fort 
Jackson upon entering active duty.  It was also noted that 
the veteran had failed a hearing test in the high frequencies 
when tested at Fort Campbell.  The report from the separation 
examination conducted upon the veteran's separation from his 
second period of active duty in March 1991 noted audiometric 
testing which revealed elevated thresholds at the higher 
tested frequencies, and it was noted the veteran was on a 
"P-3" profile for hearing loss.  The entrance examination 
from the veteran's second period of active duty is not of 
record.  

The post service evidence includes a June 1991 report from a 
private audiologist that showed the veteran reporting that 
his ability to hear had been decreasing for several years, 
and that, as recorded by the examiner, he had been "exposed 
to a lot of noise in his life including military noise 
exposure."  It was reported by history that the veteran had 
close to normal hearing on a screening audiogram from 1978, 
and that over the next few years the veteran suffered from 
progressive hearing loss in both ears, more so in the higher 
frequencies.  The examiner stated that the veteran's hearing 
loss "was most consistent with a combination of presbycusis 
(hearing loss associated with aging, which may or may not run 
in the family) and noise exposure."  The examiner stated 
that it would be "very hard" to determine which was the 
predominant factor in the development of hearing loss.  

Further with respect to the issue of bilateral hearing loss, 
a private report dated in August 1992, while noting that 
"sound levels in his shop are not available," remarked that 
the veteran had provided sound levels from a shop similar to 
the one at which he worked representing levels that "could 
cause noise injury to the unprotected ear."  The examination 
revealed sensironeural hearing loss felt by the examiner to 
be "in part, due to noise exposure encountered in this 
claimant's federal civilian occupation."  

Other evidence pertaining to the issue of hearing loss 
includes audiometric readings taken in conjunction with Army 
Reserve duty from 1978 to 1998 that reflect a deterioration 
in hearing.  Private audiometric testing in June 1996 
reflects sensironeural hearing loss, and these readings 
reveal findings that demonstrated hearing loss "disability" 
as defined by 38 C.F.R. § 3.385.  With regard to possible 
exposure to acoustic trauma during service, the DD Form 214s 
indicate the veteran's Military Occupational Specialty during 
active service was as a mechanic, and reports form the 
veteran's reserve duty indicate that his duties included 
repairing heavy mobile equipment.  

The post service evidence pertaining to the issue of the 
claimed eye disability includes a May 2000 report from a 
private optometrist who noted that the veteran sought 
treatment with him for headaches and blurred vision in the 
right eye.  The veteran reported a history of experiencing 
headaches and blurred vision since the incident involving the 
grenade explosion.  Following the examination, the physician 
stated as follows:  "In summary, [the veteran's] reduced 
vision in his right eye was caused by the flash grenade.  The 
left eye's reduced vision is caused by being amblyopic."  A 
March 1999 private clinical record noted that the veteran 
suffered from anisocoria, and it was noted therein as well 
that the veteran suffered from vertigo for which he took 
Diazepam.  

In April 2003, the RO solicited an opinion from a private 
ophthalmologist who noted that the veteran had poor vision in 
his left eye since he was a young child related to 
strabismus.  The veteran described very minimal changes in 
visual acuity in the right eye, and indicated a recent 
eyeglass prescription had helped acuity significantly.  Upon 
examination, best corrected visual acuity was to 20/20 in the 
right eye and 20/100 in the left eye with an anisometropic 
hyperopic correction.  The veteran had amblyopia in the left 
eye which the examiner stated was most likely related to the 
anisometropia in addition to a small angle esotropia.  
Reference was made to the 1985 grenade simulation explosion, 
but the examiner stated that there was no discernable 
evidence of "residual ocular trauma or findings which would 
indicated damage to his eyes or visual system as a result of  
the grenade blast."  

With regard to the issue of entitlement to service connection 
for a psychiatric disorder, the record reveals prescriptions 
for Valium from December 1975.  There is of record no 
clinical evidence or opinion reflecting the existence of a 
current psychiatric disorder that is the result of in-service 
pathology.

Applying the legal criteria to the facts summarized above, 
the Board finds the probative weight of the negative and 
positive evidence to be in relative balance with  respect to 
the issue of whether the veteran's bilateral hearing loss is 
related to service.  Thus, service connection for bilateral 
hearing loss may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  

In making the above determination, attention is drawn to the 
March 1991 separation examination in which the veteran was 
shown to have bilateral hearing loss, particularly at the 
higher frequencies, and to the profile he was placed on as a 
result of this hearing loss.  While there are Army Reserves 
audiometric readings taken in the years prior to the 
veteran's second period of service which reflect hearing 
loss, thus suggesting a preexisting hearing loss disability 
prior to the veteran's second period of active duty, the 
record does not include the entrance examination from the 
veteran's second period of service.  As such, there are no 
baseline audiometric readings from the entrance to the 
veteran's second period of service from which it would be 
possible to ascertain whether an aggravation of the veteran's 
hearing loss incurred during the veteran's second period of 
service.  However, when compared to the audiometric readings 
taken for reserves purposes in September 1990, some of the 
readings recorded at the March 1991 separation examination 
represent a decrease in the veteran's ability to hear.  Thus, 
as the veteran's duties during service as a mechanic may have 
included exposure to loud engine noise, and there is of 
record a June 1991 report from a private audiologist 
indicating that the veteran's hearing loss was at least due 
in part to noise exposure, the Board finds sufficient 
evidence to grant the claim for service connection for 
bilateral hearing loss.  

Turning to the issue of entitlement to service connection for 
a bilateral eye disability, the record does reflect the May 
2000 opinion from a private optometrist linking reduced 
vision in the right eye to the grenade simulator accident.  
However, the adjudication of the Board includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Court has held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999).  A medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
In light of the authority above and after reviewing the 
evidence of record, in particularly the evidence of a long 
standing eye condition 
(amblyopia/estropia/anisometropia/anisocoria) suffered by the 
veteran since childhood as set forth above, the Board finds 
the conclusion by the ophthalmologist following the April 
2003 examination that there was no residual trauma or other 
findings in the eyes which would indicate any eye damage or 
visual problems as a result of the grenade simulator 
explosion to be more probative than the May 2000 conclusion 
to the contrary.  The April 2003 conclusion is also 
consistent with the contemporaneous clinical evidence 
following the 1985 accident, which revealed no abrasions in 
the eyes and no evidence of obvious eye trauma.  As for the 
veteran's assertions linking a current eye disability to the 
1985 accident, the Board recognizes the veteran's sincere 
belief, and respects his right to offer his opinion in this 
regard, that he has an eye disability as a result of this 
accident.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  As such, the Board finds that 
the probative value of the positive evidence, to include the 
assertions of the veteran, is outweighed by the negative 
evidence of record.  Therefore, the claim for service 
connection for a bilateral eye disability must be denied.  
Gilbert, 1 Vet. App. at 49.  
With regard to the claims for service connection for 
headaches and a psychiatric disorder, the record does not 
reveal any competent medical evidence linking a current 
disability associated with either claimed condition and in-
service symptomatology or pathology.  The Board notes that 
the March 1971 medical history compiled at the end of the 
veteran's first period of service reflect complaints of 
headaches, and that the February 1991 service medical record 
reflects treatment for headaches.  However, the veteran's 
headaches were attributed in February 1991 to the veteran's 
anisocoria, a preexisting or congential eye condition.  As 
such, to the extent that the veteran's eye disability is 
attributed to a congential condition, service connection for 
any headaches resulting therefrom would be precluded as a 
matter of law.  38 C.F.R. § 3.303(c).  Moreover and as found 
above, service connection is not otherwise warranted for an 
eye condition; as such, entitlement to service connection for 
headaches under the theory that they are the result of an eye 
disability cannot be granted.  As for the veteran's 
contention that he has a current disability due to headaches 
and a psychiatric disorder that is the result of service, he 
is not competent, as a layperson, to render such assertions.  
See Routen, Espiritu, supra.  
In making the determination above, the Board has considered 
the veteran's contention with regard to his in-service 
treatment with medication for a claimed psychiatric disorder, 
and the copies of Valium prescriptions from December 1975.  
However, given the fact that this prescription is dated over 
four years after the veteran's separation from his first 
period of service, the lack of any evidence of treatment for 
a psychiatric disorder on a service medical record, and the 
lack of any competent medical evidence linking a current 
psychiatric disorder to service, the Board finds that the 
probative value of this positive evidence is outweighed by 
the negative evidence of record.  As such, the claims for 
service connection for a psychiatric disorder, as well as 
headaches, must be denied.  Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for a bilateral eye 
disability is denied. 

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a psychiatric disorder 
is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


